DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance          
The following is an examiner’s statement of reasons for allowance: 
            The prior art taken alone or in combination fails to teach the combination of limitations recited in the independent claims 1, 8 and 14 including “performing a hidden level soft alignment on said contextualized passage embeddings and said contextualized answer embeddings to obtain a passage embedding matrix, constructing a passage graph of said passage text based on said passage embedding matrix, applying a bidirectional gated graph neural network to said passage graph until a final state embedding is determined, during which application intermediate node embeddings are fused from both incoming and outgoing edges of said graph, obtaining a graph-level embedding from said final state embedding, decoding said final state embedding to generate an output sequence word-by-word and training a machine learning model to generate at least one question corresponding to said passage text and said answer text, by evaluating said output sequence with a hybrid evaluator combining cross-entropy evaluation and reinforcement learning evaluation”.
          Kumar (“Putting the Horse Before the Cart: A Generator-Evaluator Framework for Question Generation from Text”) discloses a question generation method using a generator-evaluator framework with reinforcement learning, but does not disclose the combination of limitations recited in the independent claims.
          Zhong (US PGPUB 2018/0336198 A1) discloses a database query generation method including translating natural language queries to database queries and determining a condition clause of the database query and training a deep neural network using a mixed objective that combines cross entropy losses and RL rewards, but does not disclose the combination of limitations recited in the independent claims.
           Li (“Paraphrase Generation with Deep Reinforcement Learning”) discloses 
a deep reinforcement learning approach to paraphrase generation using a generator and an evaluator, where the generator is first trained with cross entropy loss and
then fine-tuned by using policy gradient with supervisions from the evaluator as rewards, but does not disclose the combination of limitations recited in the independent claims.
            Xu (“Exploiting Rich Syntactic Information for Semantic Parsing with Graph-to-Sequence Model”) discloses generating text representations by building a syntactic graph representing syntactic information, and applying a graph-to-sequence model to map the syntactic graph to a logical form, but does not disclose the combination of limitations recited in the independent claims.
          Ranzato (“Sequence level training with Recurrent Neural Networks”) discloses the use of cross entropy reinforce training including the use of both cross entropy and reinforcement training in maximizing the likelihood of an observed sequence, but does not disclose the combination of limitations recited in the independent claims.
          Hu (“Distant Supervised Why-Question Generation with Passage Self-Matching Attention”) disclose question generation including aligning answer and passage embeddings using a bi-directional long short-term memory network (BiLSTM) in obtaining an attention matrix, but does not disclose the combination of limitations recited in the independent claims.
           Ghosh (“Method of Multi-hop Question Generation”) discloses incorporating dependencies across sequences including the use of Graph Convolutional Networks. Incorporating sentence-level coverage mechanism in ensuring that an encoder-decoder model has attended to all the sentences in a supporting passage while generating the question, but does not disclose the combination of limitations recited in the independent claims.
           Yuan (US PGPUB 2019/0043379 A1) discloses a key phrase and question generation method including generating embeddings for document passages and answers, but does not disclose the combination of limitations recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658